DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, US 20050259729 in view of Wu, US 20090220163.

As to claim 23 Sun discloses a method for encoding a frame of original video data by a component of a video system into a plurality of frames for inclusion in video streams of different spatial resolutions, the method comprising: 
encoding the total pixel values [of the original frame of original video data] to form a downscaled frame ([0017]; Fig. 1: 14 – the input frame is downscaled, thus the pixel values are encoded to form a downscaled frame); 
encoding the original pixel values in each of the plurality of grids of pixel values to form a higher resolution frame, wherein fewer than all the pixel values within each grid of pixel values are encoded in the higher resolution frame ([0017]; Fig. 1: 26 – pixels of the original frame are encoded in an enhancement layer by deriving the residual value of the frame relative to the downscaled base layer.  Fewer than all pixels are encoded, as only residuals are included in the enhancement layer) and a final pixel value that is not encoded is derivable using the encoded total value of a corresponding grid of the downscaled frame and the pixel values encoded in the grid of the higher resolution frame ([0017]-[0019] – the image is losslessly reconstructed, thus the pixels not sent in the enhancement layer are derived using the base layer).  
Sun fails to disclose that downscaling is achieved by dividing the original frame of original video data into grids each grid containing a predetermined number of pixel values; and summing pixel values within each of the grids of pixel values to form a total pixel value for each grid of pixel values.
However, in an analogous art, Wu discloses downscaling by dividing the original frame of original video data into grids each grid containing a predetermined number of pixel values; and summing pixel values within each of the grids of pixel values to form a total pixel value for each grid of pixel values ([0044] – the frame is divided into 4x4 blocks, whose values are summed to form a total value for the block.  This summation is divided by 16 to form an average value, which is an encoded total pixel value for the 4x4 block).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun with mean filtering taught by Wu, the rationale being to provide a simple and computationally-efficient method of downscaling the image.

As to claim 24 Wu discloses that the component of the video system is configured to form a downscaled frame that has a resolution that is at least one of a half, quarter or eighth resolution of the original video data (Table 1).  

As to claim 25 Wu discloses that the frame of original video data is a frame of original video data comprising a single colour component ([0044] and Table 1 show a single color channel).  

As to claim 26 Wu discloses that the single colour component is one of luminance, red-difference chroma and blue difference chroma (implicit in [0044], which relates to a JPEG image).  

As to claim 29 Sun discloses forming a first video stream comprising the downscaled frame and forming a second video stream comprising the higher resolution frame ([0017]-[0019] – base- and enhancement-layer bitstreams are formed).  

As to claim 30 Wu discloses dividing each total pixel value by the number of pixels in the grid prior to encoding the total pixel values to form a downscaled frame ([0044]).  

As to claims 27 and 28 the system of Sun and Wu fails to disclose that one or more further downscaled frame is formed by dividing a preceding downscaled frame into grids each grid containing a predetermined number of pixel values; summing pixel values within each of the grids of pixel values of the preceding downscaled frame to form a total pixel value for each grid of pixel values; and encoding the total pixel values to form the further downscaled frame; or forming a final downscaled video frame that encodes an accumulated total of all the pixel values from the original video frame (claim 28).   However, official notice is taken that this was well known in the art before the invention’s effective filing date.  For example, it was widely known to generate a plurality of enhancement layers at multiple spatial resolutions.  The skilled artisan would therefore have been motivated to modify Sun to include this functionality, the rationale being to enable various resolution versions to be selected based on available network capacity, which would improve user experience across differing conditions.

As to claim 31 the system of Sun and Wu, as presented above, discloses a method for decoding a frame of video data by a component of a video system, the method comprising: obtaining downscaled video data for a downscaled frame, the downscaled video data encoding total values of pixels for grids of a higher resolution frame; obtaining enhanced video data for the higher resolution frame, the enhanced video data encoding fewer than all the pixel values that form the grids of the higher resolution frame; and determining pixel values for all pixels of a grid of the higher resolution frame by deriving at least one missing pixel value from the total pixel value of the corresponding grid of the downscaled frame and the pixel values of the grid encoded in the enhanced video data (Sun [0017]-[0019] and Fig. 1; Wu [0044] – see also rejection of claim 23, whose grounds apply equally to the decoding method of claim 31). 

As to claim 32 see rejection of claim 23.  Sun further discloses a component of a video system comprising a processor and a non-transitory computer-readable storage medium comprising a set of instructions that, when executed by the processor, cause the component to perform the method of claim 23 (Sun: implicit in Fig. 1; Wu Fig. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423